Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 8-9) Applicant argued the following:
Nothing in Xu teaches or suggests that data from vehicles be cropped in any way or manner before being provided to the trained machine learning models for lane and boundary detection. As cropping occurring in the training phase does not correspond to cropping "one or more future image frames" for downstream processing at an advanced driver-assistance system, Xu does not teach or suggest the claimed subject matter.
In other words, the claims describe real-time cropping of images based on skyline detection whereas Xu, at best, discusses manual cropping of images to improve the offline training process of a machine learning model that does not involve skyline detection. Thus, while Xu ostensibly discusses a "vanishing point" it does not describe the automatic detection of this vanishing point during application of the ML model. 
Please read the argument for further detail. 
Examiner’s response – Examiner respectfully disagree. Xu et al (US 2019/0266418) teaches in figure 3b part 352 where cropping was applied before part 328 training of machine learning model. Abstract further teaches where the machine learning model segment mask representative of portions of the image corresponding to lane marking of the driving surface of the vehicle. 	

	Regarding “vanishing point” and automatic detection of vanishing point, since automatic was not in the claims, only in argument, this argument is view as moot as well. Xu et al does teach vanishing points alongside the machine learning: figure 3A part 108 teaches machine learning and mask 110 which is of a vanishing point, figure 3B part 352 for vanishing point in the region of interest with part 328 for training image/machine learning, figure 3C with binary mask, multi-class mask and machine learning. An image searching of “vanishing point” online resulted in the same kind of images that are taught by Xu et al as well. 

Applicant’s argument – Applicant argues the following:
Second, with regard to the claimed identifying of a position of a skyline in one or more images frames. Applicant has reviewed the cited paragraph 105 and the entirety of Xu and respectfully submits that Xu at best mentions the concepts of the vanishing point and a horizontal stripe for the purpose of cropping training images such that an image can be cropped to include an area surrounding the vanishing point, or a horizontal stripe itself at a perspective view.
Given that Xu is motivated to detect lane markings and road boundaries, and nowhere does the term "skyline" appear throughout Xu, Applicant respectfully submits that Xu merely discusses a horizontal stripe in the sense of lane markings and road boundaries. Further, a vanishing point is a point on the image plane of a perspective drawing where the two-dimensional perspective projections (or drawings) of mutually parallel lines in three-dimensional space appear to converge. As a one-dimensional point or a line of lane marking/road boundary does not correspond to a multi-dimensional skyline, Xu does not teach or 
As a result, the cited prior art fails to teach or suggest all elements of the claims, and thus Applicant respectfully requests the withdrawal of the rejection based upon the cited art.
Please read the argument for further detail. 
Examiner’s response – Examiner respectfully disagree. A review of the definition regarding skyline: 
the apparent juncture of earth and sky
1 : the apparent juncture of earth and sky : horizon. 2 : an outline (as of buildings or a mountain range) against the background of the sky.

Xu teaches definitions of skyline in the following:
Paragraph 0103 teaches where lanes, road boundaries and lines of buildings.
Figure 3B part 352 where cropping image of earth, where the road is, and sky which is above the horizon line. 
Figure 5B teaches consideration of the lanes and tree which is start of mountain range when there are no buildings.
Xu discloses teaching and consideration of skyline that is consistence with the well-known definition of skyline. If the applicant have different or unique definition, please define and amend the claim to reflect such uniqueness. 

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Xu et al (US 2019/0266418).
Claim 1, similarly claims 8 and 15:	
Xu et al (US 2019/0266418) teaches the following subject matter:
receiving one or more image frames captured by an image sensor installed on a vehicle (figure 1, especially figure 1b and starting 0054 teaches stream of images acquired by sensor, where the sensor is/area camera with field of view in front of the vehicle as taught in 0183); 
identifying a position of a skyline in the one or more image frames, the position comprising a horizontal position of the skyline (figure 3a and starting 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe  to a certain distance; starting 0167 further teaches segmentation mask(s) to divide intro region around the vanishing point/skyline for region of interest (ROI); 0103 teaches where lanes, road boundaries and directional lines of buildings; Figure 3B part 352 where cropping image of earth, where the road is, and sky which is above the horizon line; Figure 5B teaches consideration of the lanes and tree which is start of mountain range when there are no buildings); 
cropping one or more future image frames based on the position of the skyline, the cropping generating cropped images comprising a subset of the corresponding future image frames (figure 3a and starting 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe  to a certain distance)
processing the cropped images at an advanced driver-assistance system (ADAS) (starting 0034 teaches application with ADAS; starting 0181 teaches camera(s) use for ADAS; starting 0183 teaches use of ADAS for function of emergency braking, pedestrian detection and collision avoidance).
Regarding claim 8: Xu et al teaches in 0087 where memory as the non-transitory to execute instructions. 
Regarding claim 15: Xu et al teaches A device (0087 teaches hardware that is part of a system, standalone or can be plug in) comprising: a processor (0119 teaches hardware such as processor to carry out); and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of (0087 where memory as the non-transitory to execute instructions). This is apply to all its dependent claims.

Claim 2, similarly claims 9 and 16:
further comprising determining that a current time corresponds to daytime and that the vehicle is in motion prior to identifying the position of the skyline in the one or more image frames (starting 0002 teaches consideration of autonomous vehicle navigate rapidly moving vehicle with division of data such as lanes, intersection, crosswalk and boundary and certain consideration (daytime can be considered); above teaches consideration regarding skyline/vanishing point).

the identifying a position of a skyline comprising identifying horizontal line numbers corresponding to each of the one or more image frames, the horizontal line numbers representing the position of the skyline in each respective frame (above teaches in figure 3a and starting 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe  to a certain distance; starting 0167 further teaches segmentation mask(s) to divide intro region around the vanishing point/skyline for region of interest (ROI); figure 3C and starting 0058 teaches position of the skyline/horizon is considered in each image frame).

Claim 4, similarly claims 11 and 18:
performing a Gaussian analysis on the horizontal line numbers, the Gaussian analysis generating a Gaussian distribution (starting 0062 teaches application of Gaussian in region of interest (ROI), which are the skyline/horizon with its detected lanes and road boundary, detected above of the 2D);
identifying a maximum bucket value of the Gaussian distribution; and using the maximum bucket value as the position of the skyline (starting 0062 teaches the application of Gaussian with determine set of peak/maximum points in ROI).




calculating a first luminance spread for a first horizontal line (figure 1A and starting 0055 teaches luminance maximum considered, where maximum is found means a spread is determined, for each incoming sensor data/image, where adaptive is view as actively processing for incoming first, second, third…images, where this will establish a first luminance spread);
calculating a second luminance spread for a second horizontal line, the second horizontal line located after the first horizontal line (figure 1A and starting 0055 teaches luminance maximum considered, where maximum is found means a spread is determined, for each incoming sensor data/image, where adaptive is view as actively processing for incoming first, second, third…images, where this will establish the second luminance spread); 
calculating the difference between the second luminance spread and the first luminance spread (starting 0055 teaches input of one or more images with each luminance spread with reduction/difference consideration for a global tone);
using a number of the first horizontal line as the horizontal line number of the image frame when the difference is greater than a predetermined threshold (starting 0056 further detail above data is considered with pre-processed/predetermined threshold).




the first or second luminance spread comprising a difference between a maximum and minimum luminance value of a respective horizontal line (starting 0055 teaches input of one or more images with each first and second luminance spread with reduction/difference consideration for a global tone).

Claim 7:
 the receiving the one or more image frames comprising receiving a set of image frames over a predetermined period of time (figure 1b part 103a-c teaches set of image frame and starting 0072, especially 0073 teaches input images in batches, which is view as over a period of time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrus et al (US 2010/0195901) teaches Digital image processing and systems incorporating the same. Figure 9 and starting 0100 put into consideration of luminance max/min and application of images
Sherman et al(US 2016/0277651) teaches IMAGE PROCESSING FOR CAMERA BASED DISPLAY SYSTEM
ULIYAR et al (US 2017/0337435) teaches SYSTEM AND METHOD FOR DETECTING OBJECTS IN AN AUTOMOTIVE ENVIRONMENT. Figure 4 and 7
TOGASHI et al (US 2019/0065859) teaches MARINE INTRUSION DETECTION SYSTEM AND METHOD. Starting 0038 teaches difference consideration of luminance and horizon
Xu et al (US 2019/0266418) teaches REAL-TIME DETECTION OF LANES AND BOUNDARIES BY AUTONOMOUS VEHICLES
Jeon et al (US 2020/0012282) teaches VEHICULAR ELECTRONIC DEVICE AND OPERATION METHOD THEREOF
Bai et al (US 2020/0050209) teaches INTELLIGENT VEHICLE NAVIGATION SYSTEMS, METHODS, AND CONTROL LOGIC FOR DERIVING ROAD SEGMENT SPEED LIMITS. Starting 0033 teaches Gaussian distribution and range estimation
Roose et al (US 10,635,844) teaches Methods and systems for simulating vision sensor detection at medium fidelity. Figure 6E and supporting column teaches application of Gaussian distribution
VISWANATHAN et al (US 2020/0133294) teaches METHOD AND APPARATUS FOR GENERATING A REPRESENTATION OF AN ENVIRONMENT. Starting 0054 teaches application of Gaussian with establish of bin in regarding road segment
 SUZUKI et al (US 2020/0183157) teaches DISPLAY APPARATUS, MOVABLE BODY APPARATUS, PRODUCING METHOD OF THE DISPLAY APPARATUS, AND DISPLAY METHOD. Driving support with application of image processing starting figure 8A and starting 0073 regarding use of Gaussian 
Tiziani (US 10,713,502) teaches Providing autonomous vehicle assistance
Golov (US 2019/0382004) teaches Vehicle navigation using object data received from other vehicles

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663